DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 in the reply filed on December 29, 2021, is acknowledged.  The traversal is on the ground(s) that a search of the invention of Group II would not impose a serious search and/or examination burden on the Examiner.  This is not found persuasive because the Examiner has properly established a prima facie case of undue search burden by, at the very least, showing that Groups I and II have (1) acquired a separate status in the art in view of their different classification and (3) would require a different field of search.  Furthermore, prior art which teaches the apparatus does not necessarily teach the method since the apparatus itself can be used to practice another and materially different process(es).   
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 29, 2021.
The requirement is still deemed proper and is therefore made FINAL.



Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 7 is objected to because of the following informalities: 
Claim 7 recites “silicium carbide” in l. 4.  It is assumed applicants intended to recite “silicon carbide.”  
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character (116) in Fig. 1, (342) in Figs. 3-5, (304’), (350’), and (352’) in Fig. 4, (670) in Figs. 6-7, and (620’) in Fig. 6 are not mentioned in the specification.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  reference character (350’’) in ¶[0038] of corresponding U.S. Patent Appl. Publ. No. 2021/002785 is not shown in Fig. 5.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitations relating to the “PVT growth structure” in claim 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “structure” coupled with functional language “PVT growth” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  the PVT growth structure in Figs. 1-2, and ¶¶[0028]-[0031] of the specification.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 7 recites that “the source material is a semiconductor material of a group including at least silicium carbide, 4H-SiC, and a semiconductor of group III-V elements.”  However, it is unclear whether the source material is to include each of SiC, 4H-SiC, and a Group III-V element, or if the source material is selected from the group including SiC, 4H-SiC, and a Group III-V element.  Since the specification as originally filed teaches the use of only one compound such as SiC as the source material (106) or (206) it is assumed applicants intended to recite that “the source material is a semiconductor material selected from a group including at least silicon carbide, 4H-SiC, and a semiconductor of group III-V elements.”  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-8 of copending Application No. 16/894,337 (hereinafter “the ‘337 application”). Although the claims at issue are not identical, they are not patentably distinct from each other.  
Regarding claim 1, claims 1 and 4-5 of the ‘337 application recite substantially all of the limitations recited in claim 1 of the instant application.  
Regarding claim 2, claim 6 of the ‘337 application recite substantially all of the limitations recited in claim 2 of the instant application.  
Regarding claim 3, claim 7 of the ‘337 application recite substantially all of the limitations recited in claim 6 of the instant application.  
Regarding claims 4 and 5, claim 8 of the ‘337 application recite substantially all of the limitations recited in claims 4 and 5 of the instant application.  

Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim(s) 1, 7, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, alternatively, under 35 U.S.C. 103 as being unpatentable over Japanese Patent Appl. Publ. No. 2010-037189 to Tanizaki, et al. (hereinafter “Tanizaki”). 
Regarding claim 1, Tanizaki teaches a system for simultaneously manufacturing more than one single crystal of a semiconductor material by physical vapor transport (PVT) (see, e.g., the Abstract, Figs. 1-12, and entire reference), the system comprising:
a plurality of reactors, each reactor having an inner chamber adapted to accommodate a PVT growth structure for growth of a single semiconductor crystal (see, e.g., Figs. 1-4 and ¶¶[0031]-[0041] which teach a plurality of crystal growth systems (110a)-(110f) which each have an inner chamber adapted for the growth of a single crystal semiconductor); and 
a common vacuum channel connecting at least a pair of reactors of the plurality of reactors, the common vacuum channel is connectable to a vacuum pump system for creating and/or controlling a common gas phase condition in the inner chambers of the pair of reactors (see, e.g., Figs. 1-4 and ¶¶[0031]-[0041] which teach that the crystal growth systems  (110a)-(110f) are connected to each other within a common vacuum chamber (101) which includes an introduction port (101a) and a discharge port (101b) which are necessarily connectable to a vacuum pump system for creating and/or controlling the flow of nitrogen gas or, alternatively, a person of ordinary skill in the art would be motivated to make the introduction (101a) and discharge (101b) connectable to a vacuum pump system in order to reliably and reproducibly establish gas flow conditions suitable for the growth of uniform and high quality crystals) .
Regarding claim 7, Tanizaki teaches that the PVT growth structure includes a source material compartment containing a source material and at least one crystal seed for growing at least one single crystal from the source material, the source material is a 
Regarding claim 11, Tanizaki teaches that the pair of reactors are connected to the common vacuum channel in a serial manner, and/or the pair of reactors are arranged such that the common vacuum channel has one of a U-shape and a ring-shape (see, e.g., Figs. 2-3 and ¶¶[0031]-[0056] which teach that the reaction containers (110a)-(110f) are arranged within the vacuum chamber (101) in a serial arrangement which is ring-shaped).

Claim Rejections - 35 USC § 103
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanizaki in view of Korean Patent Appl. Publ. No. 10-2017-0034812 to Lee, et al. (“Lee”). 
Regarding claim 2, Tanizaki does not explicitly teach a pressure measurement system having a pressure sensor arranged in at least one of the pair of reactors connected via the common vacuum channel, the pressure sensor measuring a pressure of the gas phase condition reached in the inner chambers.  However, in pp. 5-6 and Figs. 1-2 Lee teaches an analogous embodiment of a SiC crystal growth system in which a plurality of crucibles (110) and (120) are contained within a single vacuum system and the pressure within individual crucibles (110) and (120) is measured by a baratron gauge (i.e., a pressure gauge) provided on the individual crucibles.  Thus, a person of ordinary .  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanizaki in view of Lee and further in view of U.S. Patent No. 7,279,040 to Shaoping Wang (“Wang”) and still further in view of U.S. Patent Appl. Publ. No. 2007/0151509 to Park, et al. (“Park”). 
Regarding claim 3, Tanizaki and Lee do not explicitly teach that the pressure measurement system monitors the pressure and outputs a plurality of vacuum control parameters for controlling the vacuum pump system and a plurality of gas phase control parameters for controlling a gas supply system to feed gaseous components that form the gas phase condition in the inner chambers such as to reach and maintain substantially a same, predetermined gas phase condition in all connected inner chambers, the gas phase condition includes a pressure and/or a composition of the gas phase.  However, in Fig. 3 and col. 5, ll. 1-40 Wang teaches an embodiment of a PVT system in which the pressure within furnace tube (3) and, consequently, within a growth crucible (6) contained therein is controlled by means of a plurality of mass flow controllers (17) for each gas line (16) attached to an introduction port and by means of an exhaust valve (15) attached to a discharge port.  Thus, in order to control the gas flow rate and pressure within the reaction tube (3) and, hence, within the growth crucible (6), there must necessarily be a pressure measurement system which measures the pressure and adjusts the gas flow .  

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanizaki in view of Lee and further in view of Park. 
Regarding claim 4, Tanizaki does not explicitly teach that the pressure sensor measures the pressure at a reactor of the pair of reactors that is more distant from a connection to the vacuum pump system along the common vacuum channel.  However, as noted supra with respect to the rejection of claim 2, in pp. 5-6 and Figs. 1-2 Lee which teaches an embodiment of a SiC crystal growth system in which a plurality of crucibles (110) and (120) are contained within a single vacuum system and the pressure within individual crucibles (110) or (120) is measured by a baratron gauge (i.e., a pressure 
Regarding claim 5, Tanizaki does not explicitly teach that the pressure sensor measures the pressure on the common vacuum channel on a lower region of the pair of reactors.  However, as noted supra with respect to the rejection of claims 2 and 4, in pp. 5-6 and Figs. 1-2 Lee which teaches an embodiment of a SiC crystal growth system in which a plurality of crucibles (110) and (120) are contained within a single vacuum system and the pressure within individual crucibles (110) or (120) is measured by a baratron gauge (i.e., a pressure gauge) provided on the individual crucibles while .  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanizaki in view of Park. 
Regarding claim 6, Tanizaki does not explicitly teach a system controller controlling a plurality of parameters of a PVT growth process in the plurality of reactors, the parameters include at least one of a pressure inside the inner chambers of the reactors, a growth temperature, and a gas supply of doping and/or inert gases to the inner chambers that form the gas phase condition.  However, in Figs. 2-3 and ¶¶[0082]-[0107] .  

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanizaki in view of U.S. Patent Appl. Publ. No. 2018/0002828 to Mark Loboda (“Loboda”). 
Regarding claim 8, Tanizaki does not explicitly teach that at least one of the plurality of reactors has a movable bottom flange adapted to be displaced with respect to a longitudinal axis of the at least one reactor for bringing the PVT growth structure into the inner chamber from a lower side.  However, in Figs. 1 & 1A and ¶¶[0035]-[0039] Loboda teaches an analogous embodiment of a PVT reaction furnace in which the 
Regarding claim 9, Tanizaki teaches that each of the plurality of reactors has a heating system adapted to heat the PVT growth structure arranged inside the reactor (see, e.g., Figs. 1-3 and ¶¶[0037]-[0038] which teach that each of the plurality of reaction vessels (110a)-(110f) is heated by a heating unit (105) comprised of an induction coil disposed around an outer periphery of the chamber (101) which means that each reaction vessel (110a)-(110f) has a heating system adapted to heat the crucible (115) arranged therein), but does not explicitly teach a cooling system adapted to dissipate heat from the reactor.  However, in Fig. 1 and ¶¶[0035]-[0039] Loboda teaches an analogous embodiment of a PVT reaction furnace which is water and/or air cooled.  This is achieved through, for example, the use of a forced air mechanism which utilizes an air pump (111) and air conduit (112) to deliver air from bottom to top of the inner tube (125).  Additionally, an outer sleeve (127) around the inner tube (125) forms an enclosed path which permits the PVT reaction furnace to be water cooled.  Thus, a person of ordinary skill in the art prima facie obvious.  The mere duplication of parts is not sufficient to produce a patentable distinction unless a new and unexpected result is produced.  See, e.g., In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); see also MPEP 2144.04(VI)(B).  In this case the motivation for providing separate heating and cooling units for each reaction vessel (110a)-(110f) would be to permit greater control over the temperature distribution within each individual reaction vessel.  
Regarding claim 10, Tanizaki teaches that the heating system is one of an inductive heating system and a resistive-heating system (see, e.g., Figs. 1-3 and ¶¶[0037]-[0038] which teach that each of the plurality of reaction vessels (110a)-(110f) is heated by a heating unit (105) comprised of an induction coil disposed around an outer periphery of the chamber (101)), but does not explicitly teach that the cooling system is one of or a combination of a water cooling system and an air cooling system.  However, as noted supra with respect to the rejection of claim 9, in Fig. 1 and ¶¶[0035]-[0039] Loboda teaches an analogous embodiment of a PVT reaction furnace which is water and/or air cooled.  This is achieved through, for example, the use of a forced air 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714